Title: To Alexander Hamilton from Jeremiah Olney, 31 October 1791
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom-House,Providence 31st. Octr. 1791.
Sir.

The Schooner Alice, Jabez Andrus Master, entered here the 29th. instant, from Bonavista, loaded with Salt only, a Manifest, as usual, being exhibited to the Inspector who first went onboard within this District. This Morning I recd. a Letter from Jona. Maltbie, Master of the Argus Cutter, informing me, that One of his Mates went onboard the said Schooner and found no Manifest: This Information, he says, he gives in consequence of Directions from you: I wish Sir, to know whether it is your Meaning that every Master of a Vessel from a foreign Port should be prosecuted agreeable to the 12th Section of the Collection Law, for the Penalty incurred by neglecting to have Manifests onboard on his arrival within Four leagues of the Land? I shall omit the Prosecution of Capt. Andrus until I am favored with your reply.
I have the Honor to be &c
Jereh. Olney Collr. Alexr. Hamilton Esqr.Secy. of the Treasy.
